ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the trial court on a jury verdict finding him guilty of assault in the second degree, in violation of Section 565.060 RSMo (2000), and abuse of a child resulting in death, in violation of Section 568.060.3(2) RSMo (2000). The trial court sentenced defendant to five years imprisonment on the assault count and fifteen years imprisonment on the abuse count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).